DETAILED ACTION
Applicant’s amendment filed October 14, 2020 is acknowledged.
Claim 23 has been amended.
Claims 1-10, 14, 20, and 25 are cancelled.  Claims 30-33 have been newly added.
Claims 11-13, 15-19, 21-24, and 26-33 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 13, 15, 16, 19, 22, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada (U.S. Patent Application Publication # 2010/0215043 A1) in view of UJIIE et al. (hereinafter Ujiie) (U.S. Patent Application Publication # 2019/0124091 A1).
Regarding claim 11, Hisada teaches and disclose a bus system (CAN bus system, figure 1; [0080]), comprising: a plurality of subscriber stations (ECUs, 1, figure 1); and a communications link (CAN bus/communication lines, figure 1) for connecting the plurality of subscriber stations to one another; and 
wherein: one of the plurality of subscriber stations is a new station (new ECU of the ECUs, figure 1; [0129]) that was deployed into the bus system after others of the plurality of subscriber stations (plurality of ECUs, 1, figure 1) were deployed into, and communicated over, the communications link of the bus system (figure 1; [0129]; [0131]; teaches a new ECU is connected to the system after the other plurality of ECUs are operable to communicate with other ECUs on the bus system using the CAN protocol); 
one of the others of the plurality of subscriber stations (one of the ECUs such as 1, figure 1) includes a configuration indicating a type of information that another of the others of the plurality of subscriber stations transmits (figure 1; claim 10 and 20 teaches the ECUs are configured to identify the data type of the information that is communicated); and
the another of the others of the plurality of subscriber stations (another one of the ECUs such as 1, figure 1) is configured to transmit over the communications link (CAN bus/communication lines, figure 1) and to the one of the others of the plurality of subscriber stations messages (a) that include a station identifier (message ID, figure 3) identifying the another of the others of the plurality of subscriber stations as transmitter of the message and (b) without inclusion of an information type identifier (figures 1 and 3; [0132]; claim 10; teaches a message transmitted by one of the ECUs that were already, previously deployed on the system will include a message ID field for identification of the ECU, but does not include information type identification because information type identification is already stored); 
the new station (new ECU of the ECUs, figure 1; [0129]) is configured to include data in payloads of messages (data, [0132]) transmitted by the new station over the communications link and to the one of the others of the plurality of subscriber stations (figure 1; [0132]; teaches the message includes a data field);
(components of the ECU, figure 1) for dynamic communication between the new station and the one of the others of the plurality of subscriber stations (figure 1; [0080]; [0132]; teaches the ECU comprises components for dynamic communication between the ECUs along the bus); and the device for dynamic communication is configured to include in the messages transmitted by the new station to the one of the plurality of subscriber stations a first identifier identifying the new station as message transmitter and a second identifier, which is an information type identifier that identifies a type of the data in the payload as being measurements (figure 1 and 3; [0132]; teaches the new ECU transmits a message containing a message ID identifying the new ECU and a second identifier indicating the type of information; claims 10 and 20).
However, Hisada may not expressly disclose the new station is configured to include sensor based measurements as data in payloads of messages (although Hisada does suggest the ECU may be a sensor in a vehicle; [0079]).
Nonetheless, in the same field of endeavor, Ujiie teaches and suggests the new station is configured to include sensor based measurements as data in payloads of messages (figure 1; [0063]; [0117]; teaches the ECU is configured to include sensor based measurements in the payload of the messages/frames) and a second identifier, which is an information type identifier that identifies a type of the data in the payload as being measurements (figure 2; [0070]; teaches the ID field indicates the type of data transmitted, such as sensor based measurement data).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sensor based 

Regarding claim 13, Hisada, as modified by Ujiie, further teaches and discloses wherein the plurality of subscriber stations (ECUs, figure 1) each has a communications hardware and a communications software for a transmission of the messages via the communications link, the communications hardware, the communications software (figure 1; [0078]; [0079]; [0080]; teaches the ECUs each comprise communication hardware and software components for communicating on the bus/network).

Regarding claim 15, Hisada, as modified by Ujiie, further teaches and discloses wherein the deployment of the others of the subscriber stations includes delivery of a product that includes the bus system, and the bus system is at least one of a bus system of a vehicle and a serial bus system (figure 1; [0078]; [0079]; CAN bus).

Regarding claim 16, Hisada, as modified by Ujiie, discloses the claimed invention, but may not expressly disclose wherein the second identifiers are included either (i) in the payloads or (ii) in a predefined number of low-priority bits of headers of the messages of the dynamic communication.
(figure 2; [0070]; teaches the identifiers are located in bits of the header of the message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the identifiers are located in bits of the header of the message as taught by Ujiie with the method and controller area network as disclosed by Hisada, as modified by Ujiie, for the purpose of communicating relevant information using CAN in an in-vehicle network, as suggested by Ujiie.

Regarding claims 19 and 22, Hisada teaches and discloses a method of deployment and a subscriber station (ECUs, 1, figure 1) for deployment into a bus system (CAN bus system, figure 1; [0080]) as a new station (new ECU of the ECUs, figure 1; [0129]) of a plurality of subscriber stations after others of the plurality of subscriber stations were deployed into, and communicated over, a communications link (CAN bus, 110, figure 1A) of the bus system, wherein (a) one of the others of the plurality of subscriber stations includes a configuration indicating a type of information that another of the others of the plurality of subscriber stations transmits (figure 1; claim 10 and 20 teaches the ECUs are configured to identify the data type of the information that is communicated) and (b) the another of the others of the plurality of subscriber stations is configured to transmit over the communications link and to the one of the others of the plurality of subscriber stations messages (i) that include a (figures 1 and 3; [0132]; claim 10; teaches a message transmitted by one of the ECUs that were already, previously deployed on the system will include a message ID field for identification of the ECU, but does not include information type identification because information type identification is already stored), the subscriber station for deployment as the new station comprising:
a communications-control unit (inherent component of the ECU; figure 1) for generating messages for the one of the others of the plurality of subscriber stations; a transceiver device (inherent component of the ECU; figure 1) for transmitting the generated messages to the one of the others of the plurality of subscriber stations via the communications link of the bus system (figures 1 and 3; [0132]; claim 10; teaches a message transmitted by one of the ECUs that were already, previously deployed on the system); and
a device (inherent component of the ECU; figure 1) for dynamic communication between the new station and the one of the others of the plurality of subscriber stations; wherein the device for dynamic communication is configured to include in the messages to be transmitted by the new station to the one of the others of the plurality of subscriber stations a first identifier identifying the new station as message transmitter and a second identifier, which is an information type identifier that identifies a type of the data in the payload as being measurements (figure 1 and 3; [0132]; teaches the new ECU transmits a message containing a message ID identifying the new ECU and a second identifier indicating the type of information; claims 10 and 20).
However, Hisada may not expressly disclose sensor based measurements as data in payloads of the messages although Hisada does suggest the ECU may be a sensor in a vehicle; [0079]).
Nonetheless, in the same field of endeavor, Ujiie teaches and suggests sensor based measurements as data in payloads of the messages (figure 1; [0063]; [0117]; teaches the ECU is configured to include sensor based measurements in the payload of the messages/frames) and a second identifier, which is an information type identifier that identifies a type of the data in the payload as being measurements (figure 2; [0070]; teaches the ID field indicates the type of data transmitted, such as sensor based measurement data).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sensor based measurements communicated in the in messages/frames as taught by Ujiie with the method and controller area network as disclosed by Hisada for the purpose of communicating relevant information using CAN in an in-vehicle network, as suggested by Ujiie.

Regarding claim 30, Hisada, as modified by Ujiie, further teaches and discloses wherein: the one of the others of the plurality of subscriber stations and the another of the others of the plurality of subscriber stations were deployed into the bus system during an initial bus system deployment stage (figures 1 and 3; [0132]; claim 10; teaches a message transmitted by one of the ECUs that were already, previously deployed on the system will include a message ID field for identification of the ECU); the new station was deployed after the initial bus system deployment stage; for each of the plurality of subscriber stations that is deployed into the bus system after the initial bus system during the initial bus system deployment stage, all messages from the respective subscriber station that are transmitted onto the communications link of the bus system to one or more other ones of the plurality subscriber stations each includes the first identifier and the second identifier (figure 1 and 3; [0129]; [0132]; teaches a new ECU is connected to the system after the other plurality of ECUs are operable to communicate with other ECUs on the bus system using the CAN protocol and the new ECU transmits a message containing a message ID identifying the new ECU and a second identifier indicating the type of information; claims 10 and 20); and all of the plurality of subscriber stations that were deployed into the bus system during the initial bus system deployment stage are configured to transmit all of their respective messages onto the communications link of the bus system without inclusion of the information type identifier (figures 1 and 3; [0132]; claim 10; teaches a message transmitted by one of the ECUs that were already, previously deployed on the system will include a message ID field for identification of the ECU, but does not include information type identification because information type identification is already stored).

Regarding claim 31, Hisada, as modified by Ujiie, further teaches and discloses wherein: the one of the others of the plurality of subscriber stations and the another of (figures 1 and 3; [0132]; claim 10; teaches a message transmitted by one of the ECUs that were already, previously deployed on the system will include a message ID field for identification of the ECU); for each of the plurality of subscriber stations that is deployed into the bus system after the initial bus system during the initial bus system deployment stage, at least a first time that the respective subscriber station transmits a message onto the communications link of the bus system to one or more other ones of the plurality subscriber stations, the message that is transmitted includes the first identifier and the second identifier (figure 1 and 3; [0129]; [0132]; teaches a new ECU is connected to the system after the other plurality of ECUs are operable to communicate with other ECUs on the bus system using the CAN protocol and the new ECU transmits a message containing a message ID identifying the new ECU and a second identifier indicating the type of information; claims 10 and 20); and all of the plurality of subscriber stations that were deployed into the bus system during the initial bus system deployment stage are configured to transmit all of their respective messages onto the communications link of the bus system without inclusion of the information type identifier (figures 1 and 3; [0132]; claim 10; teaches a message transmitted by one of the ECUs that were already, previously deployed on the system will include a message ID field for identification of the ECU, but does not include information type identification because information type identification is already stored).

claim 32, Hisada, as modified by Ujiie, further teaches and discloses wherein: the one of the others of the plurality of subscriber stations and the another of the others of the plurality of subscriber stations were deployed into the bus system during an initial bus system deployment stage (figures 1 and 3; [0132]; claim 10; teaches a message transmitted by one of the ECUs that were already, previously deployed on the system will include a message ID field for identification of the ECU); the new station was deployed after the initial bus system deployment stage; for each of the plurality of subscriber stations that is deployed into the bus system after the initial bus system during the initial bus system deployment stage, at least a first time that the respective subscriber station transmits a message onto the communications link of the bus system to one or more other ones of the plurality subscriber stations, the message that is transmitted includes the first identifier and the second identifier (figure 1 and 3; [0129]; [0132]; teaches a new ECU is connected to the system after the other plurality of ECUs are operable to communicate with other ECUs on the bus system using the CAN protocol and the new ECU transmits a message containing a message ID identifying the new ECU and a second identifier indicating the type of information; claims 10 and 20).

Regarding claim 33, Hisada, as modified by Ujiie, further teaches and discloses wherein: the one of the others of the plurality of subscriber stations and the another of the others of the plurality of subscriber stations were deployed into the bus system during an initial bus system deployment stage (figures 1 and 3; [0132]; claim 10; teaches a message transmitted by one of the ECUs that were already, previously deployed on the system will include a message ID field for identification of the ECU); the new station was deployed after the initial bus system deployment stage; and all of the plurality of subscriber stations that were deployed into the bus system during the initial bus system deployment stage are configured to transmit all of their respective messages onto the communications link of the bus system without inclusion of the information type identifier (figures 1 and 3; [0132]; claim 10; teaches a message transmitted by one of the ECUs that were already, previously deployed on the system will include a message ID field for identification of the ECU, but does not include information type identification because information type identification is already stored).

Claims 12, 23, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hisada (U.S. Patent Application Publication # 2010/0215043 A1) in view of UJIIE et al. (hereinafter Ujiie) (U.S. Patent Application Publication # 2019/0124091 A1), and further in view of Kellermann et al. (hereinafter Kellermann) (U.S. Patent Application Publication # 2018/0049210 A1).
Regarding claim 12, Hisada, as modified by Ujiie, discloses the claimed invention, but may not expressly disclose wherein a transmission of the messages on the bus system is carried out in a twofold priority-oriented manner, in which both a priority of the message and a priority of an allocated communications resource are taken into account (although Cain does teach the message indicates the priority of the message; [0015]). 
 (abstract; [0016]; claim 1; teaches considering both a first and second priority of the message when messages are communicated between nodes along the bus).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate considering priority when transmission of messages along the bus system as taught by Kellermann with the bus system and message transmission as disclosed by Hisada, as modified by Ujiie, for the purpose of effectively communicating messages along the bus system.

Regarding claim 23, Hisada teaches and discloses a CAN or CAN FD bus system (CAN bus system, figure 1; [0080]) comprising: at least two subscriber stations (ECUs, 1, figure 1); a communication link for connecting the at least two subscriber stations to one another (CAN bus/communication lines, figure 1), wherein:
the at least two subscriber stations and the communication link are configured for static communication of messages that are to be transmitted on the bus system, are known when the bus system is made available, and are configured according to predefined transmitters and receivers (figure 1; [0129]; [0131]; teaches a new ECU is connected to the system after the other plurality of ECUs are operable to communicate with other ECUs on the bus system using the CAN protocol);
(new ECU of the ECUs, figure 1; [0129]), the dynamic communication being of dynamic messages that include dynamic payload data and that are known only after the at least two subscriber stations and the communication link have been provided (figure 1 and 3; [0080]; teaches the ECU comprises components for dynamic communication between the ECUs along the bus [0132]; teaches the new ECU transmits a message containing a message ID identifying the new ECU and a second identifier indicating the type of information; claims 10 and 20).
However, Hisada may not expressly disclose the at least one dynamic communication device is configured to use at least one identifier of the CAN or CAN FD bus system that is pre-reserved as a communication resource for dynamic communication and that each is assigned to at most, one of the at least two subscriber station for transmitting one or more of the dynamic messages; all of the at least two subscriber stations is configured to receive the at least one pre-reserved identifier; and the dynamic payload data are identified by information identifiers, the at least one pre-reserved identifiers identifying the communication resources independently of the identification of the dynamic payload data, which is via the information identifiers.
Nonetheless, in the same field of endeavor, Ujiie teaches and suggests the at least one dynamic communication device is configured to use at least one identifier of the CAN or CAN FD bus system that is pre-reserved as a communication resource for dynamic communication and that each is assigned to at most, one of the at least two ([0005]; [0068]; [0118]; teaches adding and utilizing a predetermined ID); all of the at least two subscriber stations is configured to receive the at least one pre-reserved identifier; and the dynamic payload data are identified by information identifiers, the at least one pre-reserved identifiers identifying the communication resources independently of the identification of the dynamic payload data, which is via the information identifiers ([0005]; [0068]; [0118]; teaches transmitting messages using a predetermined ID for identifying the resources used for the peripheral devices to transmit and receive the message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adding and utilizing a predetermined ID as taught by Ujiie with the method and controller area network as disclosed by Hisada for the purpose of communicating relevant information using CAN in an in-vehicle network, as suggested by Ujiie.
However, Hisada, as modified by Ujiie, may not expressly disclose the statically communicated messages and the dynamic messages are transmitted in the bus system in a dual priority-oriented manner, in which both respective priorities of the respective message and communication resource priorities are taken into account.
Nonetheless, in the same field of endeavor, Kellermann teaches and suggests the statically communicated messages and the dynamic messages are transmitted in the bus system in a dual priority-oriented manner, in which both respective priorities of the respective message and communication resource priorities are taken into account (abstract; [0016]; claim 1; teaches considering both a first and second priority of the message when messages are communicated between nodes along the bus).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate considering priority when transmission of messages along the bus system as taught by Kellermann with the bus system and message transmission as disclosed by Hisada, as modified by Ujiie, for the purpose of effectively communicating messages along the bus system.

Regarding claim 24, Hisada, as modified by Ujiie and Kellermann, further suggests wherein the at least one dynamic communication device includes a service dispatcher that groups the statically communicated messages and the dynamic messages according to a priority of the dynamic messages to be transmitted ([0008]; [0080]; [0082]; grouping ECUs according to priority).

Regarding claim 26, Hisada, as modified by Ujiie and Kellermann, further teaches and discloses wherein: the at least two subscriber stations each includes communication hardware and communication software for transmitting the messages via the communication link; and the communication hardware, the communication software, and the communication link are used for the static communication (figure 1; [0078]; [0079]; [0080]; teaches the ECUs each comprise communication hardware and software components for communicating on the bus/network).

claim 27, Hisada, as modified by Ujiie and Kellermann, further teaches and discloses wherein the at least one dynamic communication device is also used for the static communication (figure 1; [0078]; [0079]; [0080]; teaches the ECUs each comprise communication hardware and software components for communicating on the bus/network).

Regarding claim 28, Hisada, as modified by Ujiie and Kellermann, further teaches and discloses wherein the bus system at least one of: is produced as a stand-alone system; is a bus system of a vehicle; and is a serial bus (figure 1; [0078]; [0079]; CAN bus).

Regarding claim 29, Hisada, as modified by Ujiie and Kellermann, further teaches and discloses wherein the information identifiers are part of the payload data (figure 1; [0132]; teaches the message includes a data field).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada (U.S. Patent Application Publication # 2010/0215043 A1) in view of UJIIE et al. (hereinafter Ujiie) (U.S. Patent Application Publication # 2019/0124091 A1), and further in view of KOENIGSEDER et al. (hereinafter Koenigseder) (U.S. Patent Application Publication # 2015/0003443 A1).
Regarding claim 18, Hisada, as modified by Ujiie, discloses the claimed invention, but may not expressly disclose wherein the bus system is a FlexRay bus system, and the device for the dynamic communication is developed to use at least one 
Nonetheless, in the same field of endeavor, Koenigseder teaches and suggests wherein the bus system is a FlexRay bus system, and the device for the dynamic communication is developed to use at least one previously reserved time window of the FlexRay bus system, and each one of the previously reserved time windows is allocated to maximally one subscriber station for the transmission of a message, and all subscriber stations are developed to receive content of the previously reserved time windows ([0013]; [0030]; teaches the bus system can be a FlexRay bus system where predefined time windows are used to transmit the message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the bus system can be a FlexRay bus system where predefined time windows are used to transmit the message as taught by Koenigseder with the bus system and message transmission as disclosed by Hisada, as modified by Ujiie, for the purpose of communicating messages along the bus system using the FlexRay protocol, as suggested by Koenigseder.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hisada (U.S. Patent Application Publication # 2010/0215043 A1) in view of UJIIE et al. (hereinafter Ujiie) (U.S. Patent Application Publication # 2019/0124091 A1), and further Kraly et al. (hereinafter Kraly) (U.S. Patent Application Publication # 2018/0331852 A1).
Regarding claim 21, Hisada, as modified by Ujiie, discloses the claimed invention, but may not expressly disclose wherein all of the plurality of subscriber stations are configured to communicate with each other using a CAN-FD protocol.
Nonetheless, in the same field of endeavor, Kraly teaches and suggests wherein all of the plurality of subscriber stations are configured to communicate with each other using a CAN-FD protocol ([0004]; [0016]; [0032]; teaches the participants are configured to communicate using the CAN-FD protocol).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the participants are configured to communicate using the CAN-FD protocol as taught by Kraly with the bus system and message transmission as disclosed by Hisada, as modified by Ujiie, for the purpose of communicating messages along the bus system using the CAN-FD protocol, as suggested by Kraly.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments, filed October 14, 2020, with respect to the rejection(s) of claim(s) 11-13, 15-19, 21, 22, and 30-33 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hisada (U.S. Patent Application Publication # 2010/0215043 A1).
Applicant's arguments with respect to claims 23, 24, and 26-29 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
January 13, 2021